Case 8:15-cv-01708-SDM-TGW Document 428 Filed 01/16/19 Page 1 of 3 PageID 4189




                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    UNITED STATES OF AMERICA, ex rel.
    BRADY MCFARLAND,

                   Plaintiff

    v.                                      CASE NO. 8:15-CV-1708-T-23T6W

    FLORIDA PHARMACY SOLUTIONS,
    INC., et al.

                   Defendants.

                    DEFENDANT WAYNE WILKERSON’S
              MOTION FOR LEAVE TO FILE REPLY TO RELATOR’S
              RESPONSE TO WAYNE WILKERSON’S MOTION FOR
                          SUMMARY JUDGMENT

              Defendant Wayne Wilkerson (“Wilkerson”), by and through

    undersigned counsel, hereby moves the Court for leave to file a Reply to the

    Response of Relator Brady McFarland (“McFarland”) to Wilkerson’s

    Motion for Summary Judgment, pursuant to Rule 7(b), Fed. R. Civ. P., and

    Local Rule 3.01(d), and as grounds therefore states:

         1.     Wilkerson alleges that McFarland’s Response to Wilkerson’s

                Motion for Summary Judgment conflates facts that are attributable

                to other Defendants, to Wilkerson.




                                                                                1
Case 8:15-cv-01708-SDM-TGW Document 428 Filed 01/16/19 Page 2 of 3 PageID 4190




       2.    While Wilkerson does not allege that there are material issues of

             fact to preclude his Motion for Summary Judgment, Wilkerson

             does allege that McFarland’s Response argues facts to defeat

             Wilkerson’s Motion that pertain only to other Defendants.

       3.    In his Reply, Wilkerson seeks to clarify which facts pertain to him,

             and which facts pertain to other Defendants.

       4.    Wilkerson alleges that McFarland’s Response has misstated the

             law pertaining to materiality under 31 USC § 3729(b)(4), and

             seeks to address that matter in his Reply.

       5.    Wilkerson alleges that McFarland’s Response misstates the law

             pertaining to the impact of the 2010 amendments to 42 USC §

             1320a-7b(g), and seeks to address that matter in his Reply.

       6.    Therefore, Wilkerson requests leave of Court to file a Reply, not to

             exceed 15 pages, to McFarland’s 42-page Response.

       7.    The undersigned has conferred with counsel for the Relator and

             counsel for the Relator objects to a Wilkerson Reply.

    RESPECTFULLY SUBMITTED this 16th day of January, 2019.

    /Mark S. Thomas/

    Mark S. Thomas
    Florida Bar No. 0001716
    THOMAS HEALTH LAW GROUP, P.A.


                                                                                 2
Case 8:15-cv-01708-SDM-TGW Document 428 Filed 01/16/19 Page 3 of 3 PageID 4191




    5200 SW 91st Terrace, Suite 101-B
    Gainesville, FL 32608
    (352) 372-9990 (office)
    (855) 629-7101 (fax)
    mark@thomashlg.com
    Counsel for Defendant Wayne Wilkerson

                          CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the forgoing has been
    furnished by electronic mail this __16th _ day of January, 2019 to:

    P. Jason Collins
    Craig A. Boneau
    Ryan M. Goldstein
    REID COLLINS & TSAI LLP
    1301 S. Capital of Texas Highway
    Building C, Suite 300
    Austin, TX 78746
    512-647-6100 (telephone)
    512-647-6129 (facsimile)
    jcollins@rctlegal.com
    cboneau@rctlegal.com
    rgoldstein@rctlegal.com

    Joel Ewusiak
    EWUSIAK LAW, P.A.
    66001 Memorial Highway, Suite 311
    Tampa, FL 33615
    727-286-3559 (telephone)
    727-286-3219 (facsimile)
    joel@ewusiaklaw.com

        /Mark S. Thomas/_____
    Mark S. Thomas




                                                                                   3
